Name: Commission Regulation (EEC) No 1665/87 of 15 June 1987 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  economic geography;  civil law
 Date Published: nan

 No L 155/10 Official Journal of the European Communities 16. 6. 87 COMMISSION REGULATION (EEC) No 1665/87 of 15 June 1987 amending Regulation (EEC) No 2042/75 on special detailed rules for the applica ­ tion of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, ties for exports towards ACP countries in order to encou ­ rage supplies to such destinations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cerals (1), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 12 (2) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1449/86 (2), and in particular Article 10 (2) thereof, Whereas Article 11 of Committion Regulation (EEC) No 2042/75 (*), as last amended by Regulation (EEC) No 3818/86 (*), provides that in certain special cases the period of validity of export licences for certain products may be longer than that laid down in Article 9 ; whereas the special period of validity may be obtained only if the quantity to be exported exceeds 75 000 tonnes for cereals and flour and 1 5 000 tonnes for durum wheat groats and meal and for rice ; Article 1 Regulation (EEC) No 2042/75 is hereby amended as follows : 1 . The following subparagraph is added to Article 11 (2) : 'For exports to an ACP country or group of countries which are signatories to the LomÃ © Convention, the minimum quantitiy provided for in the preceding subparagraph shall be reduced to :  20 000 tonnes for common wheat, rye, barley, maize, wheat and rye flour and the products falling within subheading 23.07 B I of the Common Customs Tariff containing less than 50 % by weight of milk products, and  5 000 tonnes for durum wheat groats and meal and for rice. Applications relating to a group of ACP countries must specify the name of each country of destination'. 2. Article 12 replaced by the following : 'Article 12 1 . The amount of the security for licences for the products listed in Article 1 of Regulation (EEC) No 2727/75 and Article 1 of Regulation (EEC) No 1418/76 shall be as follows ; (a) 0,60 ECU per tonne in the case of import and export licences in respect of which the import levy, export refund or export levy is not fixed in advance ; (b) in the case of import licences with advance fixing of the levy :  16 ECU per tonne for products falling within subheadings and headings 10.01 B I, 10.01 B II, 10.02, 10.03, 10.04, 10.05 B and 10.07 of the Common Customs Tariff ;  4 ECU per tonne for other products ; Whereas such quantities may turn out to be too great for certain countries and in particular for the ACP countries which are signatories to the LomÃ © Convention ; whereas one of the ojbectives of that Convention is to contribute towards the supply security of such countries in basic foodstuffs through contracts for periods lasting up to one year ; whereas therefore, for ACP countries the minimum quantity to be exported should be reduced to adjust it to their needs ; Whereas certain amounts of the security provided for in Article 12 of Regulation (EEC) No 2042/75 for the issuing of export and import licences should be adjusted in line with the actual trend in prices on the world market and the temporary nature of the fixation of certain securities for import licences contained in Commission Regulation (EEC) No 2408/86 Q, should be terminated ; whereas provision should also be made for lower securi (1 ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5. 1986, p. 29. (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 133, 21 . 5. 1986, p. 1 . 0 OJ No L 213, 11 . 8 . 1975, p. 5. (&lt;) OJ No L 355, 16. 12. 1986, p. 24. 0 OJ No L 208, 31 . 7. 1986, p . 28 . 16. 6. 87 Official Journal of the European Communities No L 155/11 (c) 30 ECU per tonne for products falling within subheading 11.02 A I a) and for the products listed in Article 1 of Regulation (EEC) No 1418/76 in the case of export licences in respect of which the refunds or levy is fixed in advance. For exports to ACP countries, that security shall 15 ECU per tonne ; (d) 15 ECU per tonne for the other products listed in Article 1 (a), (b), (c) and (d) of Regulation (EEC) No 2727/75 with the exception of the products falling within heading 1 1 .07 in the case of export licences in respect the refund or levy is fixed in advance. For exports towards ACP countires, that security shall be 7 ECU per tonne. (e) 12 ECU per tonne for products falling within heading 11.07 in the case of export licences in respect of which the export refund or levy is fixed in advance. However, in respect of licences issued in accor ­ dance with Article 9a, that security shall be :  24 ECU per tonne in respect of licences issued from 1 Janaury to 30 April,  30 ECU per tonne for licences issued from 1 July to 31 December. In that case, the security  shall be forfeit if any of the destinations referred to in Article 9 a ( 1 ) is not indicated within the time limit provided for, pursuant to the provisions of that Article ;  shall be released notwithstanding Article 30 (2) of Regulation (EEC) No 3183/80 only on condition that proof is furnished that the product has reached its destination ; that proof shall be furnished pursuant to Article 20 of Regulation (EEC) No 2730/79 . 2. As regards both import and export licences, the rates "95 %" and "5 %" in Article 33 of Regulation (EEC) No 3183/80 are hereby replaced by "93 %" and "7 %" respectively.' Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall not apply to export and import licences for which the application for advance fixing of the refund or the levy was made before that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President